Citation Nr: 1750523	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-14 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD).

5.  Entitlement to a temporary total disability rating due to hospitalization.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1980 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had requested Board videoconference hearings in his April 2017 and May 2017 VA Form 9.  In October 2017, the Veteran's representative submitted a motion requesting that the Veteran's appeal be advanced on the docket due to health concerns and financial hardship; and for consideration under the prehearing conference program.  In the motion, all issues on appeal were withdrawn with the exception of TDIU.  The Board granted the motion to review the case in the prehearing conference program and is herein granting a TDIU rating.  As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2017).




FINDINGS OF FACT

1.  The appeals for entitlement to a temporary total disability rating due to hospitalization, an increased rating for PTSD, and service connection for colon cancer, a bilateral knee condition, a neck disorder, and a right shoulder condition were withdrawn from appeal in a written statement received by VA on October 23, 2017.

2.  The Veteran's PTSD due to military sexual trauma (MST) warrants a TDIU (a total rating) for the entire appeal period.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the issues of temporary total disability rating due to hospitalization, an increased rating for PTSD, and service connection for colon cancer, a bilateral knee condition, a neck disorder, and a right shoulder condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a TDIU have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o), 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has alleged he is unemployable because of his PTSD due to MST.  The Veteran's TDIU appeal has been pending since May 2013.  The evidence shows that the Veteran's PTSD has caused suicidal ideation since 2010, requires sporadic inpatient hospitalization, and prevents him from maintain employment due to an inability to work with males.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's service connected PTSD is rated at 70 percent disabling, and he is unable to secure or follow substantially gainful employment as a result of his disability.  The Veteran received inpatient care for chemical dependencies in August 2016, psychological issues in February and March 2017, and suicidal ideation and attempts as a result of his PTSD in June 2016 and June 2017.  He is currently unemployed and homeless, has ineffective coping skills, and on October 2, 2017, was deemed to be impossible to educate or train by VA psychological staff.  Weekly outpatient services were ineffective.  An October 17, 2017 evaluation revealed severe PTSD with substance abuse as a coping mechanism.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Based on the foregoing, the Board finds that his PTSD alone is sufficient to produce unemployability.  Therefore, a TDIU should be granted for the entire appeal period.









ORDER

Entitlement to a temporary total disability rating due to hospitalization and an increased rating for PTSD is dismissed.

Entitlement to service connection for colon cancer, a bilateral knee condition, a neck disorder, and a right shoulder condition is dismissed.

A TDIU is granted for the entire appeal period.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


